Citation Nr: 1107967	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  05-29 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1957 to November 
1957, from August 1958 to May 1966, and from March 1967 to 
December 1968.

This matter originally came to the Board of Veterans' Appeals 
(Board) from June 2004 and September 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied a total rating based on 
individual unemployability due to service-connected disability 
and service connection for a low back disability, respectively.  

In November 2006, the appellant testified at a Board hearing at 
the RO.  In July 2007 and April 2009, the Board remanded the 
matter for additional evidentiary development and due process 
considerations.  In a January 2010 decision, the Board denied 
service connection for a low back disability and a total rating 
based on individual unemployability due to service-connected 
disability.  

The appellant appealed the Board's January 2010 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While the matter was pending before the Court, in October 2010, 
the appellant's then-attorney and a representative of VA's Office 
of General Counsel filed a joint motion for partial remand.  In 
November 2010 order, the Court granted the motion and vacated the 
portion of the Board's January 2010 decision denying a total 
rating based on individual unemployability due to service-
connected disability.  The appeal as to the remaining portion of 
the Board's decision was dismissed.  

In light of the Court's order, a remand of this matter is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In the October 2010 joint motion discussed above, the parties 
agreed that an August 2009 VA medical examination was inadequate 
as the examiner failed to consider the appellant's employment 
history and educational and vocational attainment in determining 
whether the appellant's service-connected disability prevented 
him from maintaining substantially gainful employment.  In view 
of the foregoing, another VA medical examination is necessary.  
See 38 C.F.R. § 3.159(c)(4) (2010); Stegall v. West, 11 Vet. App. 
268 (1998).

In addition, the Board observes that since this matter was last 
considered by the RO in a November 2009 Supplemental Statement of 
the Case, the appellant has submitted additional evidence in 
support of his claim, including a February 2010 medical opinion 
from his private physician.  Because the appellant did not submit 
a waiver of initial RO review of this additional evidence, it 
must be referred to the RO for review and preparation of a 
Supplemental Statement of the Case.  See 38 C.F.R. § 20.1304 
(2010).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for a 
VA medical examination to determine the 
effect of his service-connected disability 
on his employability.  After examining the 
appellant and reviewing the claims folder, 
the examiner should offer an opinion as to 
whether it is at least as likely as not 
that the appellant is unable to secure or 
maintain substantially gainful employment 
solely as a result of his service- 
connected disability.  In providing the 
requested opinion, the examiner must 
expressly indicate that he or she 
considered the appellant's employment 
history and educational and vocational 
attainment in determining whether his 
service-connected disability, 
amputation of the middle, ring, and 
little fingers with ankylosis of the 
thumb and index finger of the left hand 
(non dominant), rated as 60 percent 
disabling, prevents him from obtaining 
and maintaining substantially gainful 
employment.  

2.  After conducting any additional 
development deemed necessary, the RO should 
review all the evidence of record in 
readjudicating the appellant's claim.  If 
the claim remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case and 
the appropriate opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


